Citation Nr: 1012405	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-00 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating evaluation in excess of 10 
percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jared Haynie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to 
December 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further 
disposition of the claim.

The Veteran and his representative contend that the 
Veteran's service-connected bilateral pes planus is more 
disabling than currently evaluated.  In the currently 
December 2005 rating decision, the RO granted the Veteran's 
claim for service connection for bilateral pes planus and 
assigned a noncompensable rating.  In an April 2006 rating 
decision, the RO increased the evaluation to 10 percent 
disabling.  The Veteran contends that the severity of his 
pes planus warrants a rating greater than 10 percent.

The Board finds that this claim must be remanded for a new 
examination.  The Veteran's most recent VA examination was 
in January 2006-more than four years ago.  The Veteran 
contends that his condition has worsened during the period 
since January 2006.  A June 2009 VA outpatient treatment 
note indicates that the Veteran had chronic bilateral foot 
pain, "with worsening of bilateral foot pain."  In addition, 
VA outpatient treatment reports dated April 2009 and May 
2009 show that the Veteran's ankles showed signs of mild 
edema; whereas the January 2006 examination did not report 
any signs of edema.

When the evidence indicates that there has been a "material 
change" in a disability since a claimant was previously 
examined or that the current rating may be incorrect, VA is 
generally required to obtain a new medical examination to 
evaluate the current degree of impairment.  38 C.F.R. § 
3.327(a) (2009); see also Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997) (remanding for new examination where 
claimant complained of increased hearing loss two years 
after his most recent audiology examination); Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (remanding for new 
examination based on a letter from a rehabilitation 
counselor and a recent psychological examination, both of 
which "tended to suggest" that the veteran's condition was 
more severe than his rating indicated).

In this case, the Board finds that it cannot make a 
determination on the claim at this time because a new 
examination is necessary to ascertain the current degree of 
severity of the Veteran's pes planus.  Specifically, the 
Board notes that the pertinent diagnostic code for pes 
planus requires the Board to determine the extent of the 
Veteran's foot pain (whether the pain is "accentuated"); 
whether the pain is unilateral or bilateral; and whether 
there is indication of swelling on use.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5276 (2009).  Because such findings 
(or lack thereof) have not been made by a current 
examination, the Board finds that a new examination is 
necessary before the Board may rule on the claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
orthopedic VA examination for the 
purpose of ascertaining the current 
status of his service-connected 
bilateral pes planus.  Among other 
things, the examiner should note 
whether there is (1) accentuated pain 
on manipulation and use; (2) indication 
of swelling on use; and/or (3) 
characteristic callosities.  The 
examination report should reflect that 
the examiner reviewed the claims 
folder.  All opinions expressed by the 
examiner should be accompanied by a 
complete rationale, with citation to 
relevant medical findings and lay 
statements.

2.  Then, the AMC should readjudicate 
the claim; issue a supplemental 
statement of the case; and, allow the 
appropriate time for response before 
returning the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board, or by the U.S. Court of 
Appeals for Veterans Claims, for additional development or 
other appropriate action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the U.S. Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

